Citation Nr: 1101344	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-15 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel






INTRODUCTION

The appellant had active service from October 1965 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Los Angeles, 
California, Regional Office (RO).  In that decision, service 
connection for PTSD was granted, and a 50 percent initial 
evaluation assigned.

The Board notes that this case was remanded for further 
development in July 2009 and April 2010.  In the April 2010 
decision, the Board recognized that the issue of entitlement to a 
total rating based on individual unemployability due to service-
connected disability (TDIU) was on appeal.  Although the Board 
did not explain the basis for that determination, the reason is 
the decision of the United States Court of Appeals for Veterans 
Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009), 
wherein the Court held that a request for a TDIU, whether 
expressly raised by a claimant or reasonably raised by the 
record, is an attempt to obtain an appropriate rating for 
disability or disabilities, and is part of a claim for increased 
compensation.  The TDIU claim was not based in any part on the 
other service-connected disability of a tonsillectomy.

As explained in the decision below, the Veteran is entitled to a 
100 percent schedular evaluation for his PTSD.  Although it is 
not categorically true that assignment of a total schedular 
rating renders a TDIU claim moot, see Bradley v. Peake, 22 Vet. 
App. 280 (2008), given that the TDIU in this case was raised only 
in the context of the PTSD claim (and not by the Veteran in the 
form of an allegation that all of his service-connected 
disabilities have rendered him unemployable), the Board finds 
that the assignment of a total schedular evaluation for the PTSD 
does render the TDIU claim moot. 


FINDING OF FACT

The Veteran's PTSD is manifested by total occupational 
impairment. 


CONCLUSION OF LAW

The criteria for an initial 100 percent evaluation for PTSD have 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130,  Diagnostic Code 
9411 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2010), provide for certain notice and 
assistance obligations on the part of VA.  Given the disposition 
of the claim below, however, any deficiency in those obligations 
by VA are harmless.

Factual Findings

In January 2004, J.P. related that the appellant suffered a near 
death traumatic brain injury and that he has not worked in more 
than a decade as a result of his physical injury.  

In an August 2005 evaluation by Dr. R.O., the Veteran was noted 
to live with and help care for his mother.  He reported having 
trouble sleeping and nightmares.  His PTSD symptoms included lack 
of concentration, poor memory, extreme depression and anger 
management difficulties.  Dr. R.O. noted that the appellant could 
not function on the job and was unemployable.  PTSD and major 
depressive disorder were diagnosed, and a Global Assessment of 
Functioning (GAF) score of 39 was assigned.  

On VA clinical evaluation in August 2005, the appellant's mood 
was defeated and that he was very animated about certain topics.  
He stated that he had thought about suicide in the past but 
without any attempt.  There were no current suicidal or homicidal 
ideations.  His thought processing was within normal limits but 
he seemed to be emotionally stuck on select issues from the past.  
He reported nightmares, diminished interest, guilt, poor energy, 
lack of concentration and poor appetite.  A GAF score of 60 was 
assigned.  

A January 2006 examination by Dr. R.O. revealed that the 
appellant's condition had worsened over the past six months.  The 
examiner noted that although the appellant initially made some 
headway in re-framing some of his depressive ideation, he 
continued to be plagued with major PTSD symptoms throughout this 
time.  He made no real headway in increasing social contact or 
reducing anxiety.  It was reported that his mother died in 
December 2005, leaving him alone and depressed.  The depression 
was noted to have brought on more nightmares and intrusive 
thoughts.  He had been intermittently suicidal and was plagued by 
self destructive thoughts, bordering on requiring hospitalization 
at times to maintain his safety.  The examiner noted that, based 
on his symptoms including exacerbated lack of concentration, poor 
memory, extreme hopeless depression and anger management 
difficulties, the appellant cannot function on the job and is 
unemployable.  PTSD and major depressive disorder recurrent 
severe without psychotic features were diagnosed.  A GAF score of 
29 was assigned.  

G.W., the appellant's sister, related in May 2006 that her 
brother has worsened over the years.  She stated that he had not 
been involved with a woman or held a regular job for over 15 
years.  G.W. related that the appellant lived a very solitary 
life and continues to suffer with nightmares of Vietnam.  The 
appellant's brother related in May 2006 that family and friends 
witnessed dramatic changes in the appellant's personality and 
actions.  He stated that the appellant became sad, depressed, 
restless and unsociable.  He related that while living with the 
appellant he noticed his irritability, hard time sleeping, lack 
of concentration and avoidance.  He further noted that it was 
hard for the appellant to hold down a job, keep relationships, 
and remember important parts of the past.  The appellant's 
sister, T.M., stated that since the appellant's arrival home it 
has been a challenge reintegrating him into society.  She related 
that the appellant had anxiety with just leaving the house, has 
problems with his memory, and cannot associate places and times.  
She stated that his disengaged nature has lead to a lack of a 
career to fill his life with fulfillment and growth.  

In a June 2006 evaluation, Dr. R.O. noted that the appellant 
continued to be plagued daily with nightmares and that he 
suffered from poor sleep, social isolation, startle reflexes, 
anxiety, poor concentration, depression, and emotional 
detachment.  Dr. R.O. related that these symptoms continued to 
support the diagnosis of PTSD.  It was noted that the appellant 
also manifested symptoms consistent with major depression, 
severe, recurrent without psychotic features.  The examiner noted 
that, based on his symptoms including exacerbated lack of 
concentration, poor memory, extreme hopeless depression and anger 
management difficulties, the appellant cannot function in a job 
setting due to his intrusive thoughts and poor concentration.  He 
stated that the appellant was currently and most likely 
permanently unemployable. PTSD and major depressive disorder 
recurrent severe without psychotic features were diagnosed.  A 
GAF score of 28 was assigned.  

Dr. R.O. related in December 2007 that it appeared the appellant 
had periods of employment after his head injury.  The appellant 
described the increased frequency and severity of PTSD symptoms 
as totally unrelated to any brain trauma.  He indicated that 
during his period of inactivity while recovering after the trauma 
he had more unstructured time and that during this time the 
intrusive memories associated with Vietnam came back strongly 
with increased nightmares, more exaggerated startle reflexes, 
increased anxiety, poor concentration, increased depression and 
emotional detachment.  R.O. stated that based on the appellant's 
symptoms, beginning in Vietnam, coupled with his recent 
exacerbation of those symptoms the appellant was currently and 
most likely permanently unemployable.  He noted that the 
Veteran's condition of anxiety, nightmares, and depression were 
all related to PTSD, and not the head injury.  Based on those 
symptoms, R.O. assigned a GAF score of 28.  R.O. related the same 
conclusions in July 2008.  

The appellant was afforded a VA compensation and pension 
examination in September 2008.  During this examination, it was 
noted the appellant was coherent and able to provide history and 
information.  However, the examiner noted that due to the 
inconsistency in previous statements the level of reliability of 
the information could not be fully guaranteed.  The appellant 
reported poor sleep, nightmares, flashbacks, emotional isolation, 
depression, problems with concentration and chronic headaches.  
It was noted that, according to the records, the appellant was a 
completely healthy and functioning individual until 1991 when 
there was damage to his brain.  It was noted that as he never 
returned to his previous level of functioning, he could not work 
for two years after the accident and later only for brief periods 
of time.  

The appellant was cooperative and talkative.  He was able to 
answer questions well and seemed comfortable.  His affect was 
congruent to his mood which appeared mildly depressed.  His 
speech was quiet and normal in progression.  There were no 
delusions or hallucinations, and he denied suicidal or homicidal 
ideas at that time.  He was alert and oriented to time, person 
and place.  He complained of difficulties with concentration, 
memory, and sleep.  He reported social isolation because he could 
not stand the stimuli of noise and crowds.  A GAF score of 50 was 
assigned.  
The VA examiner opined that the appellant is disabled.  However, 
he noted that, it is not possible to separate how much of the 
disability is due to the 1991 brain trauma or to the PTSD which 
was first reported by the appellant in 2005.  

In response to the September 2008 VA examination, Dr. R.O. 
related in April 2009 that the analysis did not take into 
consideration that the appellant's disability began years before 
the head injury nor did it factor in the findings of the mental 
status examination completed at that time which showed no 
impairment in cognitive functioning.  He further noted that the 
head injury did not account for nightmares, sleep problems and 
intrusive thoughts which have characterized the appellant's 
adjustment for years.  Dr. R.O. stated that based on the 
appellant's symptoms, beginning in Vietnam, coupled with his 
recent exacerbation of those symptoms the appellant is currently 
and most likely permanently unemployable.  His condition of 
anxiety, nightmares, and depression all related to PTSD, not the 
head injury, has continued over the past months and that based on 
those symptoms he is currently assigned a GAF of 28.  

The appellant was afforded a VA compensation and pension 
examination in July 2010.  During this examination, the examiner 
noted that the appellant's psychosocial history, including his 
education, substance abuse, legal contact, and personal 
relationships has remain unchanged since last reported in the 
September 2008 examination.  The appellant was not involved in a 
relationship and he lived alone.  He had minimal contact with his 
children.  He spoke to his eldest daughter when she needed 
financial assistance and his son once every two months.  He had 
no contact with his youngest daughter.  The appellant had a one 
friend he conversed with a couple of times per week for a few 
minutes each time.  It was noted that he had not worked since 
1996 and that his ability to work was significantly impacted by a 
1991 head trauma.  He worked from 1994 to 1996 when he was 
released by his employer.  

Examination revealed he was oriented to person, place, situation 
and time.  His speech was normal, mood euthymic and affect 
congruent.  He described recent and remote memories as fair.  His 
attention and concentration were good, and he denied visual or 
auditory hallucinations.  He also denied suicidal or homicidal 
ideations but admitted he had frequent thoughts of death with no 
intent for self harm.  His content was clear.  He did not partake 
in obsessive or ritualistic behaviors but stated that he was 
passionate about his leather/art work.  He denied panic attacks 
and reported feeling depressed about once a week.  He denied 
difficulty falling asleep but stated that he woke up two to three 
times per night due to flashbacks which were not all service 
related.  Detachment from others and hypervigilance were noted.  
He denied an inability to recall aspects of trauma, a diminished 
interest, restricted range of affect and a sense of foreshortened 
future.  PTSD, depressive disorder, cluster B and personality 
traits were diagnosed.  

The examiner noted that since his last examination, the appellant 
has continued to experience symptoms of increased arousal, 
avoidant behaviors, and reexperiencing.  It was noted that he 
managed his symptoms by seeking mental health treatment as needed 
and engaging in artwork and leather crafts daily.  The examiner 
noted that in 1991 the appellant suffered a traumatic brain 
injury that required significant rehabilitation and caused a 
decrease in his level of functioning.  It was noted that, after 
his injury, he returned to work for a brief period of time before 
being released from his job for reasons that appear unrelated to 
PTSD.  The examiner stated that it did not appear that the 
appellant's current symptoms of PTSD alone rendered him unable to 
secure and follow a substantially gainful occupation.  The 
examiner opined that the appellant's unemployability is less 
likely as not a result of PTSD.  The examiner assigned a GAF 
score of 50.

Legal Criteria 

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2010).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate when the factual findings show distinct 
period where the service- connected disability exhibits symptoms 
that would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context of 
the entire recorded history.  38 C.F.R. § 4.1.  Here, the Board 
finds that the appellant's disability has not significantly 
changed since December 22, 2003 (the effective date of the grant 
of service connection), and that a uniform rating is appropriate.  

The appellant has appealed the denial of an initial rating higher 
than 50 percent disabling for PTSD.  The Secretary, acting within 
his authority to adopt and apply a schedule of ratings, chose to 
create one general rating formula for mental disorders.  38 
U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By 
establishing one general formula to be used in rating more than 
30 mental disorders, there can be no doubt that the Secretary 
anticipated that any list of symptoms justifying a particular 
rating would in many situations be either under- or over-
inclusive.  The Secretary's use of the phrase "such symptoms 
as," followed by a list of examples, provides guidance as to the 
severity of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to each 
veteran and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  Instead, the rating 
specialist is to consider all symptoms of a claimant's condition 
that affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV.  See 38 
C.F.R. § 4.126 .  If the evidence demonstrates that a claimant 
suffers symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate, equivalent rating 
will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992). 

The appellant's PTSD is evaluated pursuant 38 C.F.R. § 4.130 
Diagnostic Code 9411, and is subject to the criteria listed under 
the General Rating Formula for Mental Disorders.  The General 
Rating Formula provides a 50 percent evaluation where there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); inability to establish and maintain 
effective relationships. 

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

The use of the term "such as" in the rating criteria demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular disability rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

In assessing the evidence of record, it is important to note that 
the GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
4th ed. (DSM-IV) at 32).  A score of 31 to 40 is assigned where 
there is "Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) OR 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing at 
school). Id.  A score of 41-50 is assigned where there are, 
"Serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job)." Id.  A score of 51-60 is assigned where 
there are moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflict with peers or co- workers). Id.  A score of 61-70 is 
indicated where there are "Some mild symptoms (e.g., depressed 
mood and mild insomnia OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships." Id.

Analysis 

Ratings

Based on the evidence presented, the Board finds that a schedular 
100 percent rating for PTSD is warranted for the entire period 
since December 22, 2003.  Although the Veteran's past history of 
a head injury may have been the precipitating cause of his 
unemployment, Dr. R.O. has made it clear that the Veteran's PTSD 
symptomatalogy, alone, also renders him unemployable, and 
assigned GAF scores consistent with this assessment.  The 
evidence shows that the Veteran is socially isolated and 
depressed, with intermittent suicidal ideation.  The Board notes 
that even the July 2010 VA examiner, who concluded that the PTSD 
alone, probably did not account for unemployability, nevertheless 
assigned a GAF score of 50, which is consistent with an inability 
to keep a job.  The September 2008 VA examiner also assigned a 
GAF score of 50.

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the evidence supports assignment of a 100 percent 
schedular evaluation for PTSD.38 C.F.R. § 4.3.


ORDER

Entitlement to an initial 100 percent evaluation for PTSD for the 
period since December 22, 2003, is granted.






____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


